         Case 3:16-md-02741-VC Document 5810 Filed 09/19/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION


IN RE: ROUNDUP PRODUCTS                                               MDL NO. 16-MD-2741-VC
LIABILITY LITIGATION

____________________________                                          Case No. 19-cv-3969-VC

This Document relates to:                                                ORDER
                                                              PARTIAL VOLUNTARY MOTION TO
MONIQUE CHRISTY, et al                                          DISMISS WITHOUT PREJUDICE
           Plaintiff
       V.

MONSANTO COMPANY, et al
           Defendants

THIS CAUSE having come before the Court on the Voluntary Partial Motion to Dismiss Without

Prejudice.

Having reviewed the Voluntary Partial Motion to Dismiss Without Prejudice and finding good

cause, the Court GRANTS the Voluntary Partial Motion to Dismiss Without Prejudice as to Scotts

Miracle-Gro Company dismissing Scotts Miracle-Gro Company without prejudice, reserving all

rights against all other parties, and reserving all rights to Plaintiffs, Monique Christy, Individually

and as Executrix of The Estate of Whitney Joseph Christy

to amend pleadings in accordance with law should the plaintiffs later obtain information regarding

liability of Scotts Miracle-Gro Company for any injuries and damages sustained by the Plaintiffs,

Monique Christy, Individually and as Executrix of The Estate of Whitney Joseph Christy.

IT IS SO ORDERED.

       September 19, 2019
Date: ________________
                                                       ____________________________
                                                       VINCE CHHABRIA
                                                       United States District Judge

                                    1
             ORDER GRANTING VOLUNTARY PARTIAL MOTION TO DISMISS
